Citation Nr: 0108969	
Decision Date: 03/27/01    Archive Date: 04/03/01	

DOCKET NO.  99-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a chronic low back 
disorder, claimed as secondary to a gunshot wound of the 
right lower extremity.

3.  Entitlement to service connection for bilateral lower 
extremity venous insufficiency with deep vein thrombosis, 
claimed as secondary to a gunshot wound of the right lower 
extremity.

4.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on account of housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

A review of the record in this case discloses that, in 
January 1978, while in service, the veteran was seen for what 
was described at that time as a depressive neurosis with 
suicide attempt.  While there is currently before the Board 
the issue of entitlement to service connection for post-
traumatic stress disorder, the issue of entitlement to 
service connection for an acquired psychiatric disorder other 
than post-traumatic stress disorder has not been developed or 
certified for appellate review.  Nonetheless, the Board is of 
the opinion that the issue of service connection for such a 
disability has reasonably been raised by the record.  
Accordingly, the issue of entitlement to service connection 
for an acquired psychiatric disability other than post-
traumatic stress disorder is referred to the RO for 
appropriate development.


REMAND

The veteran in this case seeks service connection for post-
traumatic stress disorder, as well as for a low back 
disability and bilateral lower extremity venous 
insufficiency, claimed as secondary to a service-incurred 
gunshot wound to the right lower extremity.

In that regard, the Board notes that, in correspondence of 
May 1999, a private psychotherapist indicated that he had 
been counseling the veteran for post-traumatic stress 
disorder to which the veteran had "succumbed after his years 
with the Marine Corps in Vietnam."  However, following a VA 
psychiatric examination in August of that same year, it was 
the opinion of the examiner that the veteran suffered not 
from post-traumatic stress disorder, but rather from a 
depressive disorder.

Regarding the veteran's claimed low back disorder, the Board 
observes that, based on the evidence of record, it is unclear 
whether the veteran currently suffers from a chronic 
disability of his lower back.  Similarly unclear is whether 
such bilateral lower extremity venous insufficiency and/or 
deep vein thrombosis as the veteran currently suffers is in 
any way related to his service-connected gunshot wound of the 
right lower extremity.  Of some significance is the fact 
that, according to the veteran, during the period from August 
to December 1979, he was hospitalized at the Lakeside VA 
Medical Center in Chicago, Illinois, records of which at this 
time are not a part of the veteran's claims folder.

In December 1998 the veteran's wife reported that he had been 
approved for disability benefits by the Social Security 
Administration as of June 1998.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, the case is REMANDED for the following action:


1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 1999, the date of 
the most recent VA psychiatric 
examination of record, should be obtained 
and incorporated in the claims folder.  
The RO should additionally attempt to 
obtain any and all records of treatment 
of the veteran at the Lakeside VA Medical 
Center in Chicago, Illinois, during the 
period from August to December 1979.  
Once again, all such information, when 
obtained, should be associated with the 
veteran's claims folder.  The veteran 
should be requested to assign the 
necessary authorization for release of 
any private medical records to the VA.


2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.


3.  The veteran should be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his claimed low back and bilateral 
lower extremity disabilities.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examinations, the 
appropriate specialist or specialists 
should specifically comment as to whether 
the veteran currently suffers from a 
chronic low back disability, or chronic 
bilateral lower extremity venous 
insufficiency (to include deep vein 
thrombosis) which are as likely as not 
the result of his service-connected 
gunshot wound to the right lower 
extremity, or, in the alternative, some 
other incident or incidents of his period 
of active military service.  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to conduction and 
completion of the examinations.  
Moreover, all information and opinions, 
when obtained, should be made a part of 
the veteran's claims folder.


4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 


5.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.  The issue of entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person or on account of housebound 
status will be held in abeyance pending completion of the 
development described above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



